Exhibit 10.1.54

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL

PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND
THE

OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE

COMMISSION: [***]

SERVICE ORDER AMENDMENT

This Service Order Amendment is submitted by Gogo LLC (“Customer”) to New Skies
Satellites B.V. (“SES”) and amends Service Order 104149-0000, entered into on
the 18 February 2016, in accordance with the terms and conditions of the Master
Services Agreement between Customer and SES dated 17 August, 2012, as amended by
Amendment No. 1 dated 30 November, 2012 (the “MSA”). All capitalized terms
referenced but not otherwise defined in this Service Order Amendment will have
the meanings assigned to them in lease 104149-0000. In the event of a conflict
between the provisions of this Service Order Amendment and the provisions of the
lease 104149-0000, the provisions of this Service Order Amendment will prevail.

Recitals

The parties desire to modify the Agreement in accordance with the terms set
forth below.

Terms of Amendment

 

  1)

Effective Date. The Effective Date of this Service Order Amendment is
1 September 2018.

 

  2)

Service Specifications. Section C (Service Specifications) is deleted and
replaced with the following:

C. Service Specifications.

 

Ramp
Stage

  

Start Date –

End Date

  

Spot
Beam
(MHz)

  

Atlantic
Wide Beam
(MHz)

  

Total
(MHz)

  

Monthly
Service
Fee (US$)

1   

Commencement Date –

one day prior to the four (4) month anniversary of the Commencement Date

   [***]    [***]    [***]    [***] 2   

the four (4) month anniversary of the Commencement Date -

one day prior to the eight (8) month anniversary of the Commencement Date

   [***]    [***]    [***]    [***] 3   

the eight (8) month anniversary of the Commencement Date -

one day prior to the twelve (12) month anniversary of the Commencement Date

   [***]    [***]    [***]    [***] 4   

the twelve (12) month anniversary of the Commencement Date-

one day prior to the eighteen (18) month anniversary of the Commencement Date

   [***]    [***]    [***]    [***] 5   

the eighteen (18) month anniversary of the Commencement Date –

End Date

   [***]    [***]    [***]    [***]

Customer may not accelerate any Ramp Stages without the prior written approval
of SES. Additional Service Specifications are contained in Attachment A to this
Service Order.

 

  3)

Commencement Date. The Commencement Date clause under Section D remains
unchanged.

 

  4)

End Date. [***].

 

  5)

Service in Mexico. The following Service in Mexico clause is added under Section
E (Other Applicable Terms and Conditions):

 

SES PROPRIETARY & CONFIDENTIAL

Issued: 8/17/2018

   Page 1 of 3   

Customer initials: TJ

SES initials: B



--------------------------------------------------------------------------------

Exhibit 10.1.54

 

Service in Mexico: Customer acknowledges and agrees that if all or part of the
Service will be to, from or within Mexico, including but not limited to Mexican
airspace, then the provision of the relevant portion of the Service will be
subject to a separate agreement with mutually-agreed terms and conditions
therein between Customer and an SES entity holding the appropriate regulatory
authorizations to provide service in Mexico.

 

  6)

Attachment A.

 

SES PROPRIETARY & CONFIDENTIAL

Issued: 8/17/2018

   Page 2 of 3   

Customer initials: TJ

SES initials: B



--------------------------------------------------------------------------------

Exhibit 10.1.54

 

  a.

The beam allocation under Table C (Minimum Initial Capacity) of Section III
(SES-14 HTS Beam Capacity Commitments) is replaced with a table to be provided
by SES following the Commencement Date and confirmed in writing by Customer.

 

  b.

[***].

From and after the execution and delivery of this Service Order Amendment by the
Parties, this Service Order Amendment will constitute a valid, binding, and
enforceable amendment to lease 104149-0000. All terms and conditions of lease
104149-0000 will, except as modified herein, apply and remain in full force and
effect.

Execution

IN WITNESS WHEREOF, this Service Order Amendment has been fully executed by
authorized representatives of the Parties as of the date of the last signature
hereto.

 

GOGO LLC                        NEW SKIES SATELLITES B.V. By:   

/s/ Tim Joyce

      By:   

/s/ U. Bouwsma

Name:    Tim Joyce       Name:    U. Bouwsma Title:    VP Engineering      
Title:    Proxyholder A Date:    October 9, 2018       Date:    October 11, 2018
         NEW SKIES SATELLITES B.V.          By:   

/s/ Thai E. Rubin

         Name:    Thai E. Rubin          Title:    EVP & General Counsel      
   Date:    October 11, 2018

 

SES PROPRIETARY & CONFIDENTIAL

Issued: 8/17/2018

   Page 3 of 3   

Customer initials: TJ

SES initials: B